CALLOWAY (Ad Hoc), J.,
dissenting.
| plaintiff sued Steve E. Murray in his capacity as a city employee. She filed suit in the wrong jurisdiction and venue, and she failed to serve Murray and his employer, the City of Shreveport, within the prescriptive period. The trial court sustained the well-founded exception of prescription filed by the defendants, and dismissed the plaintiffs claims against them. I would affirm the trial court’s judgment as to both the City of Shreveport and Murray. Therefore, I respectfully dissent.